DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I and first binding domain species “CD19” and CDR species having SEQ ID NOs: 1-6 as the species election in the reply filed on 12/21/2020 is acknowledged.  The traversal is only directed at the species election for specific CDRs on the ground(s) that the specific antibody species is not the focus of the claimed invention, but rather the preservatives of the pharmaceutical composition.  This is found persuasive and therefore all antibody CDR sequences listed in Claim 16 will be examined. Applicant’s election of Group I in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.
Claims 1-4, 6-13, 15-29 and 34 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 2 and 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and are a required limitation.  See MPEP § 2173.05(d). Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15-29 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US Patent 9,308,257).
The claims are drawn to a pharmaceutical composition comprising a bispecific single chain antibody construct which binds to CD3 and CD19 and at least one preservative at a concentration effective to inhibit the growth of microbes and a buffer, wherein the construct is stable. Dependent claims are drawn to wherein the pharmaceutical composition further comprises citrate buffer, polysorbate 80 and/or lysine HCL at specific concentrations and overall pH to inhibit multimer formation.
Sharma et al. teach pharmaceutical compositions said to minimize aggregation of bispecific single chain antibody BiTE constructs such as the MT103 construct which binds to CD3 and CD19 and has the CDR species currently elected and recited in instant claim 16 part (a). Sharma et al. teach pharmaceutical compositions comprising trehalose dehydrate, polysorbate 80, arginine hydrochloride, NaCl or lysine HCL as well as buffering agents such as citrate, Tris, or glycine. Sharma et al. further teaches the preservative benzyl alcohol at a concentration to yield microbial effect (see paragraph 90 and 537). The formulation taught by Sharma et al. discloses a concentration of the MT103 bispecific antibody between 25-200ug/ml, 25-30mM citrate, 6-15% (w/v) trehalose dehydrate, 50-200mM lysine HCL, 0.1-.02% (w/v) polysorbate 80 and has a pH of 7.0 (see paragraph 17).  Sharma et al. further discloses less than 5% of the MT103 bispecific antibody forms dimers for at least 1-6 weeks (see paragraphs 182-221). Sharma et al. disclose common excipients and/or additives can be added, such as EDTA, DTPA, or EGTA, to reduce aggregation, particularly if a pump or plastic container is used (see paragraph 89). Sharma et al. provides examples for the different MT103 formulations (F1-F33) underwent optimization based on different components and concentration to test stability, aggregation, freeze-thaw cycles, etc (see paragraphs 824-874). Sharma et al. disclose the bispecific constructs can be conjugated (ie. third binding domain) to albumin in order to increase in vivo half life (see paragraph 521). Sharma et al. teach each and every limitation of the instant claims. 

Conclusion
Claims 1-4, 6-13, 15-29 and 34 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643